DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application amendment filed on December 14, 2020 and wherein claims 2, 13 were previously canceled.
In virtue of this communication, claims 1, 3-12, 14-22 are currently pending in this Office Action.
The Office appreciates the Rule 132 declaration submitted on December 14, 2020, and explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious `before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama et al (JP 2003337164 A, hereinafter Shimoyama) and in view of reference Quora (“What is the difference between stationary and non-stationary environmental noise”, GoogleTM search result from Quora Q/A, November 3, 2016, page 1).
Claim 1: Shimoyama teaches a method (title and abstract, ln 1-10, and fig. 36 and sound spatial monitoring apparatus in fig. 37), comprising: 
receiving a first microphone signal and a second microphone signal (two microphones 1a/1b, received signals to preamplifiers 15a/15b in fig. 36, p.6, para 32), wherein the signals comprise audio data from acoustic sources recorded using a microphone array at a fixed location in an environment (sound sources 3a and 3b as loudspeakers at locations in a silent chamber, the microphones 1a/1b as an array are at a position in figs. 37-38, e.g., the two microphones are assembled on a dummy head with an interval S/2, p.4, para 12), and wherein the acoustic sources comprise interference sources (white noise sounds generated from the speakers 3a/3b and p.7, para 36-37).
Identifying an acoustic source of a persistent interference source (a direction of the speakers 3a/3b to the microphones 1a/1b being estimated with a highest level in each frequency band, p.18, para 103; performing DFT analysis on acoustic signal frames 10 times at each frame length 500ms with an overlap of 75% by using Hanning window, p.16, para 93, i.e., the estimated direction is inherently persistent at least within accumulated acoustic signal length for estimating the direction) wherein the identifying comprises:
Identifying, in multiple time periods of the audio data (DFT processing at 10 times on accumulated audio data frames with 75% overlap by Hanning window and 500ms per frame for obtaining phase difference spectrum, p.16, para 93), an inter-microphone frequency-dependent phase profile for the first microphone signal and the second microphone signal (the obtained phase difference spectrum by averaging DFT 
determining, based on the identified inter-microphone frequency-dependent phase profile, that the acoustic source is originating from the same spatial location with respect to the microphone array in the multiple time periods of the audio data (a sound source direction angle is determined from the phase difference spectrum obtained by averaging DFT results of about 500x(1-0.75%)x10 = 1250ms, p.16, para 93, e.g., after removing noises, figs. 20-21, p.16, para 93, and thus, the determined sound source direction angle is inherently persistent and the microphones 1a/1b persistently receives samples from the same spatial sound source location having the sound source direction angle with respect to above with respect to the microphones 1a/1b during the audio data collection period or persistent at least during the 1250ms above).
However, Shimoyama does not explicitly teach recurring of the disclosed inter-microphone frequency-dependent phase profile.
Quora teaches an analogous field of endeavor by disclosing a method (identifying the stationary from non-stationary sound sources, the 1st answer of page 1) and Identifying an acoustic source of a persistent interference source (stationary noise source being determined, the 2nd answer of page 1; the word “stationary” is inherently meant by not moving or remaining at the same location, https://www.dictionary.com/ browse/stationary) wherein the identifying comprises:
Identifying, in multiple time periods of the audio data (including intensity, spectrum shape, DOA, or any other factors as a function of time, the 2nd answer, and st answer, page 1), a recurring statistical parameter (the variance does not change over the course of the day, the 1st answer; statistical parameters unchanging as a function of time, the 2nd answer, page 1; thus, incurring is inherency for determining unchanged parameters including intensity, spectrum shape, DOA, or any other factors in the course of day as the function of time); and 
determining, based on the recurring statistical parameter, that the acoustic source is originating from the same spatial location with respect to a reference in the multiple time periods of the audio data (stationary: unchanged in state, parameters, location and https://www.dictionary.com/ browse/stationary) for benefits of providing a criteria and way for discriminating persistent or non-persistent sound sources and achieving an effective noise reduction (e.g., US 5,579,435 A by Jansson, testing for stationarity in consecutive measures of spectral changes from frame to frame, col 1, ln 53-63 and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the recurring of the statistical parameters and wherein identifying, in multiple time periods of the audio data, the recurring statistical parameter; and determining, based on the identified recurring statistical parameter, that the acoustic source is originating from the same spatial location with the reference, as taught by Quora, to the inter-microphone frequency-dependent phase profile for the first microphone signal and the second microphone signal in the method, as taught by Shimoyama, for benefits discussed above.
Claim 12 has been analyzed and rejected according to claims 1 above and wherein the combination of Shimoyama and Quora further teaches an integrated circuit to perform steps of method (Shimoyama, the arithmetical processing device 19 including a personal computer and p.16, para 94 and thus, integrated circuit such as microprocessor or CPU is inherency for a personal computer).
Claim 5: the combination of Shimoyama and Quora further teaches, according to claim 1 above, wherein the step of identifying an acoustic source as a persistent interference source comprises comparing inter-microphone frequency-dependent phase profiles for a plurality of frequency sub-bands (Shimoyama, linearization of the phase difference spectrum and cyclic occurs at a frequency band 0-2kHz, and 2kHz – 6kHz in fig. 17 and similar in figs. 19, 23).
Claim 6: the combination of Shimoyama and Quora further teaches, according to claim 1 above, wherein the step of identifying an acoustic source as a persistent interference source is based on recurrence of an inter-microphone frequency-dependent magnitude profile (Shimoyama, sound pressure level from one of two microphones 1a and 1b in figs. 32a/32b, sound pressure level difference between the two microphone signals in fig. 32c, p.2, para 4, and Quora, intensity, spectrum shape, DOA, etc. are unchanging in their positions as a function of time, John’s comment of page 1, i.e., recurrence).
Claim 7: the combination of Shimoyama and Quora further teaches, according to claim 1 above, wherein the step of identifying an acoustic source as a persistent interference source comprises identifying persistent interference sources in a home environment (Shimoyama, a speaker 3 as sound source in a room 5 in figs. 7-8, p.6, para 30-31).
Claim 16 has been analyzed and rejected according to claims 12 and 5 above.
Claim 17 has been analyzed and rejected according to claims 12 and 6 above.
Claim 18 has been analyzed and rejected according to claims 12 and 7 above.

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (above) and in view of reference Quora (above) and Jansson (US 5579432 A).
Claim 3: the combination of Shimoyama and Quora further teaches, according to claim 1 above, wherein the step of identifying an acoustic source as a persistent interference source (Shimoyama, directions of the stationary sound sources 3a/3b being estimated with the highest level in each frequency band, p.18, para 103, and Quora, stationary noise source being  determined, John’s comment, page 1; the discussion in claim 1 above), and storing one or more recurring inter-microphone frequency-dependent phase profiles (Shimoyama, personal computer to calculate one or more inter-microphone frequency-dependent phase profiles  corresponding to the different sound source locations measured by the relative angles 0°, +5.7°, and -5.7° in figs. 20a-20c and 21a-21c, and Quora, unchanging parameters including spectrum shape, direction of arrival DOA, etc. as a function of time, John’s answer, e.g., the course of day, Tim’s answer, page 1), except the step of identifying an acoustic source as a persistent interference source further comprises:
determining instantaneous inter-microphone frequency-dependent phase profiles at a plurality of times using the first microphone signal and the second microphone signal, wherein identifying, in multiple time periods of the audio data, a recurring inter-microphone frequency-dependent phase profile for the first microphone signal and the second microphone signal is 
determining if an instantaneous inter-microphone frequency-dependent phase profile corresponds to a persistent interference source by comparing the instantaneous inter-microphone frequency-dependent phase profile with one or more recurring inter-microphone frequency-dependent phase profiles.
Jansson teaches an analogous field of endeavor by disclosing a method of identifying an acoustic source as a persistent interference source (title and abstract, ln 1-8 and a signal discriminator 24 and details in fig. 3 and identifying including stationary noise source such as car noise and col 1, ln 53-56) and wherein an instantaneous feature of an energy difference is disclosed (ΔE = En-En-1 representing an acoustic noise signal in the previous signal frame n-1 and present signal frame n and col 5, ln 15-19) and wherein determining instantaneous feature of the energy difference at a plurality of times is performed (a counter 60 counts the number of frames used for consecutive calculation of energy difference ΔE through the number of frames, i.e., plurality of times, and col 5, ln 23-32), wherein identifying, in multiple time periods of the audio data (input signal in the number of frames and col 5, ln 23-32), a recurring feature is based on comparing the instantaneous feature at a plurality of times (compared to the ST and counted up if the energy difference is less than the ST and otherwise, resetting the counter to zero if there is one frame to have the ΔE that is greater than the ST and col 5, ln 43-50); and 
determining if an instantaneous feature of the energy difference corresponds to a persistent interference source (the input signal s(n) is stationary for a very long time and col 5, ln 43-50) by comparing the instantaneous feature of the energy difference with one or more n is essentially equal to En-1, i.e., ΔE <= ST, until the counter reaches its maximum value 15 and col 5, ln 43-50) for benefits of achieving a better noise reduction by using different noise reduction approaches upon the determined stationary or non-stationary sound source (col 1, ln 57-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the instantaneous feature and the recurring feature of the energy difference and wherein determining the instantaneous feature of the energy difference at the plurality of times is performed, wherein identifying, in multiple time periods of the audio data, the recurring feature is based on comparing the instantaneous feature at the plurality of time; and determining if the instantaneous feature of the energy difference corresponds to a persistent interference source by comparing the instantaneous feature of the energy difference with one or more recurring features of the energy difference values, as taught by Jansson, to the inter-microphone frequency-dependent phase profile for the first microphone signal and the second microphone signal and the recurring inter-microphone frequency-dependent phase profile for the first microphone signal and the second microphone signal used in the method, as taught by the combination of Shimoyama and Quora, for the benefit discussed above.
Claim 14 has been analyzed and rejected according to claims 12 and 3 above.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (above) and in view of references Quora (above), Jansson (above), and Acero et al (US 20090226005 A1, hereinafter Acero).
Claim 4: the combination of Shimoyama, Quora, and Jansson teaches all the elements of claim 4, according to claim 3 above, including receiving additional microphone signals from the microphone array (Shimoyama, different frames received from the microphones 1a and 1b in different conditions, e.g., an air conditioner is OFF or ON, door is half open, closed, or fully-opened in figs. 24-27), wherein the step of determining instantaneous inter-microphone frequency-dependent phase profiles, the step of identifying recurring inter-microphone frequency-dependent phase profiles, and the step of determining if an instantaneous inter-microphone frequency-dependent phase profile corresponds to a persistent interference source are each based on using a pair of microphone signals (Shimoyama, inter-microphone frequency-dependent phase profiles and discussion in claim 1 above, and Quora, recurring feature of the DOA, spectrum shape, etc. applied to the inter-microphone frequency-dependent phase profiles and the discussion in claim 1 above, and Jansson, instantaneous feature applied to the inter-microphone frequency-dependent phase profiles and the discussion in claim 3 above), except using multiple pairs of the microphone array.
Acero teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-13 and fig. 3) and wherein multiple pairs of a microphone array are disclosed for calculating phase difference (a first pair corresponding to microphones 1 and 2 and a second pair corresponding to the microphones 1 and 3 of microphone array and use to calculate a phase difference between input signals of microphones 1 and 2, i.e., the first pair and a phase difference between input signals of microphones 1 and 3, i.e., the second pair, for calculating instantaneous direction of arrival IDOA and p.5, para 64) for benefits of achieving an effective 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the multiple pairs of the microphone array, as taught by Acero, to the pair of microphone array in the method, as taught by the combination of Shimoyama, Quora, and Jansson, for the benefits discussed above.
Claim 15 has been analyzed and rejected according to claims 14 and 4 above.

Claims 8-11, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (above) and in view of references Quora (above), and Acero (above).
Claim 8: the combination of Shimoyama and Quora teaches all the elements of claim 8, according to claim 1 above, including identified persistent interference source (Shimoyama, sound source 3 in a room 5 in fig. 7-8 and Quora, stationary upon unchanged of intensity, spectrum shape, DOA, or any other factors, John’s aswer), except explicitly teaching beamforming a plurality of microphone signals to generate an enhanced audio output signal with reduced contribution from the identified persistent interference source.
Acero teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-13 and fig. 3) and a beamforming is disclosed (including beamformer module 306, stationary noise suppression module 308 in fig. 3) to beamforming a plurality of microphone signals (signals from a microphone array having at least three microphones 302 in fig. 3) to generate an enhanced audio output signal with reduced contribution from the identified persistent interference source (output from the stationary noise suppression module 308 to remove any 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the beamforming and wherein the beamforming is configured to perform beamforming the plurality of microphone signals to generate an enhanced audio output signal with reduced contribution from the identified persistent interference source, as taught by Acero, to the microphone signals from the microphone array in the method, as taught by the combination of Shimoyama and Quora, for the benefits discussed above.
Claim 9: the combination of Shimoyama, Quora, and Acero further teaches, according to claim 8 above, wherein the step of generating an enhanced audio output signal comprises generating control parameters (Acero, including gain weight w0, w1, wM-1 in fig. 4) for the beamforming of the plurality of microphone signals to reduce the contribution of the identified persistent interference sources (Acero, including removing out residual ambient noise and instrumental environment noise and p.3, para 37 and the discussion in claim 8 above).
Claim 10: the combination Shimoyama, Quora, and Acero further teaches, according to claim 8 above, processing the enhanced audio output signal (through the spatial noise reduction module 310, etc. in fig. 3) to recognize speech from the desired talker (a speech signal is enhanced through further spatial noise reduction to remove directional noise sources by exploiting the spatio-temporal distribution of the speech and the noise to enhance the 
Claim 11: the combination Shimoyama, Quora, and Acero further teaches, according to claim 8 above, further comprising talker direction estimation (Shimoyama, sound source 3 can emit voice and p.7, para 36 and direction of voice is determined in fig. 17 and p.9, para 42 and Acero, desired beam such as user’s speech, p.1, para 4), post-filtering, and/or automatic level control based on the identification of an acoustic source as a persistent interference source (Acero, via the coefficient w0, w1, …, wM-1 and p.4, para 48-49 and further stationary noise suppression to remove out any residual ambient noise and instrumental noise and spatial noise reduction module 310 to remove out directional noise sources by exploiting the spatio-temporal distribution of the speech and the noise to enhance the speech signal and p.3, para 37 and the discussion in claim 8-10 above).
Claim 19 has been analyzed and rejected according to claims 12 and 8 above.
Claim 20 has been analyzed and rejected according to claims 19 and 9 above.
Claim 21 has been analyzed and rejected according to claims 19 and 10 above.
Claim 22 has been analyzed and rejected according to claims 12 and 11 above.

Response to Arguments

Applicant's arguments filed on December 14, 2020 have been fully considered and but they are not persuasive. The examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly meet the claimed limitations. The following responses are with respect to the issues the applicant addressed in the Remarks filed on December 14, 2020.
35 USC §103(a) over Shimoyama and in view of reference Quora, the applicant argued “the cited prior art references do not disclose or suggest “identifying an acoustic source as a persistent interference source” or “determining, based on the identified recurring inter-microphone frequency-dependent phase profile, that the acoustic source is originating from the same spatial location with respect to the microphone array in the multiple time periods of the audio data”, as recited in claim1” because Shimoyama’s disclosure of estimation of a direction of sound sources 3a and 3b is not identification of an acoustic source as a persistent interference source. …, Shimoyama describes, at paragraph [0103] that frequency band peaks may be used to estimate directions of one or more speakers. However, while Shimoyama describes estimation of a direction of a speaker, it does not disclose identifying such a speaker as a persistent interference source. In fact, no description of identification of an acoustic source as a persistent interference source is found in the disclosure of Shimoyama”, as asserted in paragraphs 2-3 of page 9 in Remarks filed on December 14, 2020.
In response to the argument above, the Office respectfully disagrees. Broadly speaking, Shimoyama discloses an approach to determine a location of a stationary sound source (speakers at locations 3a/3b to emit white noise acoustic signal in fig. 37, p.7, para 37) by collecting audio data in multiple periods (via microphones 1a/1b and multiple frames with 500ms per frame, 75% overlap of each of 10 frames for DFT processing frame by frame, p.7, para 36), determining phase difference spectrum (figs. 10-21) after reducing noise interferences in an acoustic environment (a door 33a is open or close in figs. 22-25; a person is moving in figs. 26-27; reverberations in a room in fig. 37-38), by which a sound source direction is determined 
The applicant further argued “determination of a direction from which sound is arriving at a microphone, as disclosed in Shimoyama, is not a disclosure of determining … that the acoustic source is originating from the same spatial location with respect to …in the multiple periods of the audio data” “because a distance between the acoustic source and the 
In response to argument above, the Office further respectively disagrees because the argued “distance may change” and “allowing variance in distance between …” are not the case of the Shimoyama’s disclosure. In fact, Shimoyama clearly teaches that the disclosed approach is purported to solve at least monitoring the space between the sound source and the microphone (p.3, para 7) and such monitored space including the direction of sound source is stationary (p.18, para 103). In fact, during the measurement, the speaker as the interference sound source is placed on a table (13 in fig. 7) and no movement of the sound source during the collection of the audio data and therefore, the argued “distance may change” and “allowing variance in distance between …” are not in Shimoyama’s disclosure as a whole and therefore, the argument above is also not persuasive. Referred to the application specification, there is no place to discuss that determining that interference source coming from the same spatial location by using the “phase difference profile” or phase difference spectrum would have issue 
The applicant further argued “Shimoyama does not disclose such a location determination in the multiple time periods of the audio data” because Shimoyama discloses a single determination of a single direction of arrival for each sound source, using averaged audio data from multiple time frames, not determination that the audio originates from a same spatial location in multiple time frames. For example, at paragraph [0093] Shimoyama discloses that “the acoustic measurement device 17 averages the data obtained by continuously performing DFT analysis 10 times on each acoustic signal from the two microphones 1a and 1b 500ms per frame and an overlap of 75%... No positional analysis in multiple time periods of audio data is disclosed. Indeed, no disclosure is made of a determination that the audio is originating from a same spatial location in multiple time periods of the audio data, because Shimoyama discloses that the information from the multiple time frames is averaged together, and then used toobtain a single direction for each audio source, rather than to determine that a spatial location of an audio source remains the same across multiple time periods of the data”, and “Quora reference fails to remedy Shimoyama’s deficiencies”, as asserted in paragraphs 1-2 of page 12 in Remarks filed on December 14, 2020.
In response to the argument above, the Office further respectively disagrees because, as discussed in office action above, the applicant agreed that Shimoyama teaches that a sound direction is determined based on collection of the audio data in the multiple periods (about 1250ms and 500ms per frame and averaging over the period time frames). It is obvious for one having ordinary skilled in the art to have recognized that the determined sound source 
Further comment about the argued “variety distance between” above. It is well-known in the art that “stationary” is in an equivalence to that variety properties are unchanged as function of time, or recursive in multiple time periods, and the properties include location, position, parameters, etc., (Quora above) and Shimoyama teaches determination of space location of the stationary sound source by using the phase difference spectrum or frequency-
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654